657 So.2d 929 (1995)
Arthur W. FOLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 95-1015.
District Court of Appeal of Florida, Fourth District.
July 5, 1995.
*930 Arthur W. Foley, Belle Glade, pro se.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Ettie Feistmann, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
Appellant seeks review of an order denying his rule 3.800(a) motion without an evidentiary hearing and without attachment of those parts of the record demonstrating that appellant is entitled to no relief. The state has filed a response as ordered by this court and attached those parts of the record demonstrating that appellant is not entitled to relief. However, this court held in Cherry v. State, 638 So.2d 111 (Fla. 4th DCA 1994):
The state attempted to bridge the gap by filing copies of the appropriate documents. However, the state cannot cure the trial court's failure to comply with the requirement of rule 9.140(g).
Id. at 112 (citations omitted).
Accordingly, we reverse the trial court's order denying appellant's 3.800(a) motion and remand this cause to the trial court with instructions to attach to its order denying appellant's 3.800(a) motion those parts of the record demonstrating that he is entitled to no relief.
REVERSED and REMANDED.
DELL, STONE and KLEIN, JJ., concur.